DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S55 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya et al. (JP 2009-048470 A; cited in IDS filed 9/3/2021)
Regarding claim 1, Hosoya et al. discloses an image-forming apparatus 11 comprising: a toner cartridge 16 configured to accommodate toner (paragraph [0026]); a drum cartridge 14 for use with the toner cartridge 16, the drum cartridge 14 comprising a photosensitive drum, and a drum memory 40 storing a first type information indicating a type of the drum cartridge (paragraphs [0027], [0036]-[0039] and [0042]-[0043]); and a controller 30 configured to communicate with the drum memory 40, the controller 30 being configured to perform: reading the first type information from the drum memory 40; and changing an operation of the image-forming apparatus 10 based on the type indicated by the first type information (paragraphs [0051] and [0053]-[0056]).
Regarding claim 2, Hosoya et al. discloses wherein the first type information indicates the drum cartridge 14 is one of a standard type and a special type (authentic and not authentic; paragraphs [0036] and [0053]).
Regarding claim 4, Hosoya et al. discloses wherein the toner cartridge 16 comprises a toner memory 40 storing a second type information indicating a type of the toner cartridge 16, wherein the controller 30 is configured to further communicate with the toner memory 40, and wherein the controller 30 is configured to perform: reading the second type information from the toner memory 40; and changing the operation of the image-forming apparatus 11 based on the types indicated by the first type information and the second type information (paragraphs [0036], [0051] and [0053]-[0056]).
Regarding claim 5, Hosoya et al. discloses a display 36, wherein the first type information indicates the drum cartridge 14 is one of a standard type (authentic) and a special type (not authentic), wherein the second type information indicates the toner cartridge 16 is one of a standard type (authentic) and a special type (not authentic), and wherein the controller 30 is configured to control the display 36 to display an error message thereon in a case where the first type information indicates that the drum cartridge is the standard type and the second type information indicates the toner cartridge is the special type (not authentic; paragraph [0053]).
Regarding claim 9, Hosoya et al. discloses a display 36, wherein the first type information indicates the drum cartridge 14 is one of a standard type (authentic) and a special type (not authentic), wherein the second type information indicates the toner cartridge 16 is one of a standard type (authentic) and a special type (not authentic), and wherein the controller 30 is configured to control the display 36 to display an error message thereon in a case where the first type information indicates the drum cartridge is the special type (not authentic) and the second type information indicates the toner cartridge is the standard type (paragraphs [0036] and [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya et al. in view of Okamura et al. (US 2009/0028582 A1; cited in IDS filed 9/3/2021)
Hosoya et al., as discussed above, differs from the instant claimed invention in not disclosing the special type being a low-cost type.
Okamura et al. discloses an image forming apparatus 2 comprising: a toner cartridge 611 having a tag memory 612 to store information telling that the toner cartridge 611 is an ordinary toner cartridge or that the toner cartridge 611 is a low-price toner cartridge (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the low-price toner cartridge and associated control mechanism as taught by Okamura et al. to the toner cartridge and drum cartridge of Hosoya et al. to provide an image forming apparatus that can be set as to allow or not to allow a low price cartridge to operate with it (Okamura et al., paragraph [0026]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya et al. in view of Sonoda et al. (US Pat. Pub. No. US 2013/0108282 A1; cited in IDS filed 9/3/2021)
Hosoya et al., as discussed above, differs from the instant claimed invention in not disclosing the toner cartridge being attachable to and detachable from the drum cartridge.
Sonoda et al. discloses an image forming apparatus 1 comprising: a toner cartridge 17K configured to accommodate toner (paragraph [0024]); a drum cartridge 13K including a photoconductive drum 14K and a drum unit memory 15K (paragraph [0023]); and the toner cartridge 17K being attachable to and detachable from the drum cartridge 13K (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the toner cartridge being attachable to and detachable from the drum cartridge as taught by Sonoda et al. to the toner cartridge and drum cartridge of Hosoya et al. to easily replace parts by pulling out only one unit.

Allowable Subject Matter
Claims 7-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayakawa et al. (US Pat. Pub. No. US 2012/0051758 A1) discloses an image forming apparatus comprising: an apparatus body; a replacement part detachably attachable to the apparatus body; a first storage provided in the apparatus body and configured to store ID information for at least a selected one of the first and second modes; a second storage provided in the replacement part and configured to store ID information of the replacement part; and a determination section configured to compare the ID information of the apparatus body and the ID information of the replacement part.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 6, 2022